Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,341,513 (US Patent ‘513). Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims in the US Patent ‘513 overlaps with the content of the claims in the application. 
Current application
US Patent (11,341,513)
1. A system configured to identify one or more potential users from information collected about a plurality of entities comprising:
one or more servers having associated processors and memory;

an information collection module configured to collect entity information and to generate a first dataset of entity information;
an interface configured to receive information about a provider’s existing and former users, and configured to allow the provider to specify one or more desired characteristics of a potential user;

a processing module, configured to create a user dataset from the user information, which dataset is compatible with the first dataset;









a relationship module configured to generate one or more relationships for the user dataset that associates with each user one more values representative of the one or more desired characteristics; and
an application module configured to deploy the one or more relationships on the first dataset to generate for each entity one more values representative of one or more the desired characteristic.

1. A system configured to identify one or more potential users from information collected about a plurality of entities, comprising: 
one or more programmable processors operationally associated with memory storing instructions that when executed by the one or more programmable processors causes the one or more programmable processors to perform operations comprising: 
collecting by one or more field programmable gate arrays or one or more application specific integrated circuits associated with one or more of the programmable processors a stream of information associated with entities, including GPS data, from a plurality of external sources; and 
converting the collected information associated with entities to a first dataset; 
receiving user information about a provider’s users; 
converting the user information to a user dataset; 
augmenting the user dataset with information from the first dataset where a specific entity in the first data set is equated with a specific user in the user dataset; 
receiving a desired entity characteristic for the provider, creating one or more predictive models on the user dataset generating one or more values representing the desired entity characteristic for users in the user dataset; 
applying the one or more predictive models created on the user dataset on the first entity dataset to generate one or more values representative of the desired entity characteristic; and 
creating a report of entities other than users that have the desired entity characteristic.
2. The system of claim 1, wherein the relationship module comprises hardware logic and hardware executable code configured to implement a learning algorithm on the user dataset and to generate a model function for the user dataset configured to predict the one more desired characteristic for each user.
2.  The system of claim 1, wherein the one or more field programmable gate arrays or the one or more application specific integrated circuits have specialized software for processing the stream of GPS data before converting the information associated with entities to the first dataset.
3. The system of claim 2, wherein the first dataset comprises entity information collected from a plurality of computing devices.
3. The system of claim 2, wherein the first dataset comprises entity information collected from a plurality of Internet devices or wireless network devices.
4. The system of claim 3, wherein the first dataset comprises location data for one or more entities.
4. The system of claim 3, wherein the first dataset comprises location data.
5. The system of claim 2, wherein the user dataset comprises data for each user related to the desired characteristic.
5. The system of claim 2, wherein the user dataset comprises data for each user related to the desired entity characteristic.
6. The system of claim 4, wherein the user dataset is split into a training dataset, a validation dataset, and testing dataset for the learning algorithm.
6.  The system of claim 4, wherein the user dataset is split into a training dataset, a validation dataset, and a testing dataset for a predictive model learning algorithm.
7. The system of claim 2, wherein the first dataset is modified to remove all data for entities that are also users before the one or more relationship is deployed on the first dataset.
7.  The system of claim 2, comprising modifying the first dataset by removing data for entities that are also specific users in the user dataset before the one or more predictive models is deployed on the first dataset.
8. The system of claim 6, wherein the user dataset is augmented with data for entities in the first dataset that correspond to users in the user dataset before the user dataset is split.
8.  The system of claim 6, wherein the user dataset is augmented with data for entities in the first dataset that correspond to users in the user dataset before the training dataset, testing dataset and validation dataset are created.
9. The system of claim 1, wherein the desired characteristic comprises duration.
9.  The system of claim 1, wherein the desired entity characteristic is a business relationship duration.
10. The system of claim 8, wherein the desired characteristic comprises duration.
10.  The system of claim 8, wherein the desired entity characteristic comprises duration.
11. A method for identifying potential users from a first dataset containing entity information, comprising: 
creating a first dataset of entity information; 

receiving information concerning existing and/or former users of a provider; 


creating a second dataset of the existing and/or former users of the provider from at least information received from the provider; 













generating a relationship for the second dataset configured to establish a value for each user in the second dataset concerning a preselected attribute; 

applying the relationship to at least a first portion of the first dataset to establish a value for each entity in the at least first portion concerning the preselected attribute; and identifying potential users in the first dataset based on the attribute value.
11. A method of identifying potential users from a first dataset containing entity information, comprising: 
receiving a stream of information from a plurality of external sources about a plurality of entities through one or more field programmable gate arrays or one or more application specific integrated circuits associated with one or more programmable processors; 
creating and storing with one or more of the programmable processors a first dataset from the stream of information about the plurality of entities; 
receiving with one or more of the programmable processors information concerning users of a provider; 
creating and storing with one or more of the programmable processors a second dataset from the information concerning the users of the provider; 
augmenting the second dataset with information from the first dataset about a specific entity in the first data set is identified with a specific user in the second dataset; 
generating with one or more of the programmable processors one or more predictive models for users in the second dataset that assigns a value or a range of values for a preselected attribute of a user; 
applying with one or more of the programmable processors the one or more predictive models to the first dataset and assigning a value or range of values for entities in the first dataset concerning the preselected attribute; and 

identifying entities in the first dataset based on the attribute value or range of attribute values.
12. The method of claim 11, wherein generating the relationship comprises configuring hardware logic and hardware executable code to implement a learning algorithm on the second dataset and to generate a model function for the second dataset to predict the one more desired characteristic for each user.
12. The method of claim 11, wherein generating the one or more predictive models comprises implementing a learning algorithm on the second dataset with one or more of the programmable processors and generating a model function for the second dataset to predict relative strength or weakness of the preselected attribute for each user.
13. The method of claim 12, further comprising collecting entity information collected from a plurality of computing devices to create first dataset.
13. The method of claim 12, comprising collecting entity information from a plurality of Internet devices or wireless network devices to create the first dataset.
14. The method of claim 13, wherein the first dataset comprises location data for one or more entities.
14.  The method of claim 13, wherein the first dataset comprises location data for one or more entities.
15. The method of claim 12, wherein the user dataset comprises data for each user related to the desired characteristic.
15. The method of claim 12, wherein the second dataset comprises data for each user related to the preselected attribute.
16. The method of claim 14, wherein the user dataset is split into a training dataset, a validation dataset, and testing dataset for the learning algorithm.
16. The method of claim 14, comprising creating a training dataset, a validation dataset, and a testing dataset from the second dataset for the one or more predictive models.
17. The method of claim 12, further comprising modifying the first dataset to remove all data for entities that are also users before the one or more relationship is deployed on the first dataset.
17. The method of claim 12, further comprising modifying the first dataset to remove all information for entities that are also users in the second dataset before the one or more is predictive models are applied on the first dataset.
18. The method of claim 16, further comprising augmenting the user dataset with data for entities in the first dataset that correspond to users in the user dataset before the user dataset is split.
18. The method of claim 16, further comprising augmenting the second dataset with data for entities in the first dataset that correspond to users in the second dataset before the dataset is split.
19. The method of claim 11, wherein the desired characteristic comprises duration.
19. The method of claim 11, wherein the preselected attribute comprises duration of a business relationship.
20. A system configured to identify one or more users from information collected about a plurality of user of a provider, comprising:
one or more servers having associated processors and memory;

an information collection module configured to collect entity information and to generate a first dataset of entity information;







an interface configured to receive information about a provider’s existing and former users, and configured to allow the provider to specify one or more desired characteristics of its users;
a processing module, configured to create a user dataset from the user information, which dataset is compatible with the first dataset;
a relationship module configured to generate one or more relationships for the first dataset that associates with each entity one more values representative of the one or more desired characteristics; and





an application module configured to deploy the one or more relationships on the user dataset to generate for each user one more values representative of one or more the desired characteristic.
1. A system configured to identify one or more potential users from information collected about a plurality of entities, comprising: 
one or more programmable processors operationally associated with memory storing instructions that when executed by the one or more programmable processors causes the one or more programmable processors to perform operations comprising: 
collecting by one or more field programmable gate arrays or one or more application specific integrated circuits associated with one or more of the programmable processors a stream of information associated with entities, including GPS data, from a plurality of external sources; and 
converting the collected information associated with entities to a first dataset; 
receiving user information about a provider’s users; 
converting the user information to a user dataset; 

augmenting the user dataset with information from the first dataset where a specific entity in the first data set is equated with a specific user in the user dataset; 
receiving a desired entity characteristic for the provider, creating one or more predictive models on the user dataset generating one or more values representing the desired entity characteristic for users in the user dataset; 
applying the one or more predictive models created on the user dataset on the first entity dataset to generate one or more values representative of the desired entity characteristic; and 
creating a report of entities other than users that have the desired entity characteristic.


Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is not tied with any particular hardware machine.
Under Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing." To avoid preemption the Federal Circuit emphasized that "the use of a specific machine or transformation of an article must impose meaningful limits on the claim's scope to impart patent-eligibility;" that "the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity;" and that the transformation "must be central to the purpose of the claimed process."  In re Bilski, — F.3d —, 88 U.S.P.Q.2d 1385 (2008).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-20 are drawn to a method and system, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1. A system configured to identify one or more potential users from information collected about a plurality of entities comprising:
one or more servers having associated processors and memory;
an information collection module configured to collect entity information and to generate a first dataset of entity information;
an interface configured to receive information about a provider’s existing and former users, and configured to allow the provider to specify one or more desired characteristics of a potential user;
a processing module, configured to create a user dataset from the user information, which dataset is compatible with the first dataset;
a relationship module configured to generate one or more relationships for the user dataset that associates with each user one more values representative of the one or more desired characteristics; and
an application module configured to deploy the one or more relationships on the first dataset to generate for each entity one more values representative of one or more the desired characteristic.
11. A method for identifying potential users from a first dataset containing entity information, comprising: 
creating a first dataset of entity information; 
receiving information concerning existing and/or former users of a provider; 
creating a second dataset of the existing and/or former users of the provider from at least information received from the provider; 
generating a relationship for the second dataset configured to establish a value for each user in the second dataset concerning a preselected attribute; 
applying the relationship to at least a first portion of the first dataset to establish a value for each entity in the at least first portion concerning the preselected attribute; and 
identifying potential users in the first dataset based on the attribute value.
20. A system configured to identify one or more users from information collected about a plurality of user of a provider, comprising:
one or more servers having associated processors and memory;
an information collection module configured to collect entity information and to generate a first dataset of entity information;
an interface configured to receive information about a provider’s existing and former users, and configured to allow the provider to specify one or more desired characteristics of its users;
a processing module, configured to create a user dataset from the user information, which dataset is compatible with the first dataset;
a relationship module configured to generate one or more relationships for the first dataset that associates with each entity one more values representative of the one or more desired characteristics; and
an application module configured to deploy the one or more relationships on the user dataset to generate for each user one more values representative of one or more the desired characteristic.
For Step 2A Prong One: 
The limitation of receiving information from users, creating a user dataset, generating relationship for the user dataset, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the " processor" in the context of this claim encompasses information from users, creating a user dataset, generating relationship for the user dataset (mental process) of Claim 1.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or receiving information from users, creating a user dataset, generating relationship for the user dataset with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claims 11 and 20 are rejected in the same rationale as discussed above in Claim 1.  
1. A system configured to identify one or more potential users from information collected about a plurality of entities comprising:
one or more servers having associated processors and memory;
an information collection module configured to collect entity information and to generate a first dataset of entity information;
an interface configured to receive information about a provider’s existing and former users, and configured to allow the provider to specify one or more desired characteristics of a potential user;
a processing module, configured to create a user dataset from the user information, which dataset is compatible with the first dataset;
a relationship module configured to generate one or more relationships for the user dataset that associates with each user one more values representative of the one or more desired characteristics; and
an application module configured to deploy the one or more relationships on the first dataset to generate for each entity one more values representative of one or more the desired characteristic.
11. A method for identifying potential users from a first dataset containing entity information, comprising: 
creating a first dataset of entity information; 
receiving information concerning existing and/or former users of a provider; 
creating a second dataset of the existing and/or former users of the provider from at least information received from the provider; 
generating a relationship for the second dataset configured to establish a value for each user in the second dataset concerning a preselected attribute; 
applying the relationship to at least a first portion of the first dataset to establish a value for each entity in the at least first portion concerning the preselected attribute; and 
identifying potential users in the first dataset based on the attribute value.
20.  A system configured to identify one or more users from information collected about a plurality of user of a provider, comprising:
one or more servers having associated processors and memory;
an information collection module configured to collect entity information and to generate a first dataset of entity information;
an interface configured to receive information about a provider’s existing and former users, and configured to allow the provider to specify one or more desired characteristics of its users;
a processing module, configured to create a user dataset from the user information, which dataset is compatible with the first dataset;
a relationship module configured to generate one or more relationships for the first dataset that associates with each entity one more values representative of the one or more desired characteristics; and
an application module configured to deploy the one or more relationships on the user dataset to generate for each user one more values representative of one or more the desired characteristic.
For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “applying the relationship to at least a first portion of the first dataset…”  while using a processor in the processing step above. 
The processor in the “collect entity information…”, “receive information about a provider’s existing and former user…”, “receiving information concerning existing and/or former uses of a provide…”, “deploy the one or more relationships on the first dataset…”, “identifying potential users in the first dataset…” steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of storing definitions, and receiving the data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The “collect entity information…”, “receive information about a provider’s existing and former user…”, “receiving information concerning existing and/or former uses of a provide…” steps are insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. 
The limitation such as “applying the relationship to at least a first portion of the first dataset…”  is not indicative integration into a practical application by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “collect entity information…”, “receive information about a provider’s existing and former user…”, “receiving information concerning existing and/or former uses of a provide…”, steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the  “collect entity information…”, “receive information about a provider’s existing and former user…”, “receiving information concerning existing and/or former uses of a provide…” steps there is no indication that the processor is more than a generic processor and the courts have previously decided that “collect entity information…”, “receive information about a provider’s existing and former user…”, “receiving information concerning existing and/or former uses of a provide…” are well-understood, routine, conventional activity as in Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (MPEP 2106.05(d)). The claim is not patent eligible.
The elements such as “processor”, is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Claim 1, for example, contain insignificant extra-solution activities such as “receive information about a provider’s existing and former user…”, “receiving information concerning existing and/or former uses of a provide…”. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
These limitations such as “collect entity information”, “deploy the one or more relationships on the first dataset…”, “identifying potential users in the first dataset…” are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating collecting information, analyzing it, and displaying certain results of the collection.  2106.05(h). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Claims 11 and 20 are rejected in the same rationale as discussed above in Claim 1.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11, 12-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tankersley et al. (2019/0095478).
Regarding Claim 1, Tankersley et al. (2019/0095478) discloses a system configured to identify one or more potential users from information collected about a plurality of entities (“a client in real time as they are identified”, paragraph [0432]; “specify…characteristic of the entity”, paragraph [0705]; “defined by an entity, such as a user”, paragraph [0159]) comprising:
one or more servers (“an entity monitoring server”, abstract; “server”, paragraph [0092]) having associated processors (“processors”, paragraph [0089]) and memory (“memories”, paragraph [0089]);
an information collection module configured to collect entity information (“entity collection and relationship collection”, paragraph [0801]) and to generate a first dataset of entity information (“information in the entity definitions”, paragraph [0364]; “an entity is defined to include information identifying all metrics data that pertains to the entity”, paragraph [0476]; “retrieving a first set of relationships comprising a set of relationship definitions”, paragraph [0804]); 
an interface configured to receive information about a provider’s existing and former users (“monitoring network traffic sent and received from the client”, paragraph [0099]), and configured to allow the provider to specify one or more desired characteristics of a potential user (“specify…characteristic of the entity”, paragraph [0705]);
a processing module, configured to create a user dataset from the user information, which dataset is compatible (“search query produces its results in a format compatible”, paragraph [0791]) with the first dataset (“entity definitions”, paragraph [0791]; “retrieving a first set of relationships comprising a set of relationship definitions”, paragraph [0804]);
a relationship module configured to generate one or more relationships (“semantic relationship between the customer ID field value”, paragraph [0252]) for the user dataset that associates with each user one or more values (field value) representative of the one or more desired characteristics (“specify…characteristic of the entity”, paragraph [0705]); and 
an application module configured to deploy the one or more relationships (“deployment method that illustrates the relationship”, paragraph [0039], [0040], fig. 2) on the first dataset to generate for each entity (“the deployed SMS may maintain its own collection of entity definition”, paragraph [0376]) one more values representative of one or more the desired characteristic (“specify…characteristic of the entity”, paragraph [0705]);
Claim 20 is rejected similarly as discussed above.
Regarding Claim 2, Tankersley discloses the system of claim 1, wherein the relationship module comprises hardware logic and hardware executable code configured to implement a learning algorithm (“based on machine learning”, paragraph [0351]) on the user dataset and to generate a model function for the user dataset configured to predict the one more desired characteristic for each user (“comparing measurements with some reference to what is expected or predicted”, paragraph [0611]; “to predictions for the metric based on historical data”, paragraph [0614]; “predictor of entity reliability”, paragraph [0622]; “specify…characteristic of the entity”, paragraph [0705]).
Claim 12 is rejected similarly as discussed above.
Regarding Claim 3, Tankersley discloses the system of claim 2, wherein the first dataset comprises entity information (“creating entity definition using a search result set”, “performed by a client computing machine”, paragraph [0733]) collected from a plurality of computing devices (client devices, fig. 1; data sources, fig. 2).
Claim 13 is rejected similarly as discussed above.
Regarding Claim 4, Tankersley discloses the system of claim 3, wherein the first dataset comprises location data for one or more entities (“specific data formats are stored at predefined locations”, paragraph [0079]; “entry can include location information”, paragraph [0183]).
Claim 14 is rejected similarly as discussed above.
Regarding Claim 5, Tankersley discloses the system of claim 2, wherein the user dataset comprises data for each user related to the desired characteristic (“user id of the person”, paragraph [0162]; “specify…characteristic of the entity”, paragraph [0705]).
Claim 15 is rejected similarly as discussed above.
Regarding Claim 11, Tankersley discloses a method for identifying potential users (“a client in real time as they are identified”, paragraph [0432]; “specify…characteristic of the entity”, paragraph [0705]) from a first dataset containing entity information (“entity collection and relationship collection”, paragraph [0801]; “retrieving a first set of relationships comprising a set of relationship definitions”, paragraph [0804]) comprising: 
creating a first dataset of entity information (“entity collection and relationship collection”, paragraph [0801]; “retrieving a first set of relationships comprising a set of relationship definitions”, paragraph [0804]); 
receiving information concerning existing and/or former users of a provider (“monitoring network traffic sent and received from the client”, paragraph [0099]; “data intake and query system by managing computing resources”, paragraph [0117]);
creating a second dataset of the existing and/or former users of the provider (“produces a second set of relationships”, paragraph [0804]) from at least information received from the provider (“monitoring network traffic sent and received from the client”, paragraph [0099]; “data intake and query system by managing computing resources”, paragraph [0117]);
generating a relationship for the second dataset (“produces a second set of relationships”, paragraph [0804]) configured to establish a value for each user in the second dataset concerning a preselected attribute (“update the entity definitions and/or relationship definitions at predefined time intervals”, paragraph [0804]);
applying the relationship to at least a first portion of the first dataset to establish a value (“the fields are searchable name/value pairing”, paragraph [0272]) for each entity in the at least first portion concerning the preselected attribute (“update the entity definitions and/or relationship definitions at predefined time intervals”, paragraph [0804]); and 
identifying potential users in the first dataset based on the attribute value 
(“identifying name in the entity information”, paragraph [0666]; “a client in real time as they are identified”, paragraph [0432]).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley et al. (2019/0095478) in view of Ortiz et al. (9,336,433).
Regarding Claim 6, as discussed above, Tankersley essentially discloses the claimed invention but does not explicitly disclose the system of claim 4, wherein the user dataset is split into a training dataset, a validation dataset, and testing dataset for the learning algorithm.
However, Ortiz et al. (9,336,433) discloses user dataset is split into a training dataset, a validation dataset, and testing dataset for learning algorithm (“each split one is used for testing…for training”, Col. 14, lines 34-49; “proving experimentally the validity”, Col. 13, lines 46-59) to lower error rate an improve accuracy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided training, testing and validation in Tankersley in order to reduce error rate as taught by Ortiz. 
Regarding Claim 7, Tankersley discloses the system of claim 2, wherein the first dataset is modified to remove all data for entities that are also users before the one or more relationship is deployed on the first dataset (“deletion of entity definitions”, paragraph [0645]).
Claim 17 is rejected similarly as discussed above.
Regarding Claim 8, as discussed above, Tankersley essentially discloses the claimed invention but does not explicitly disclose the system of claim 6, wherein the user dataset is augmented with data for entities in the first dataset that correspond to users in the user dataset before the user dataset is split.
However, Ortiz et al. (9,336,433) discloses that the user dataset is augmented with data for entities in the first dataset that correspond to users in the user dataset before the user dataset is split (the dataset is augmented or larger size before it splits. Col. 14, lines 34-49).
It would have been obvious to one of ordinary skill in the art at the time invention was filed to have acknowledged that the dataset is augmented before it splits in order to be capable of being parsed or split into different procedures as taught by Ortiz.
Claim 18 is rejected similarly as discussed above.
Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley et al. (2019/0095478) in view of Andrade et al. (2018/0316571).
Regarding Claim 9, as discussed above, Tankersley essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, wherein the desired characteristic comprises duration.
However, Andrade et al. (2018/0316571) discloses call duration (paragraphs [0004], [0061]) for filtering and categorizing the data based on the utilization metrics.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided duration in Tankersley in order to categorize the data based on utilization metrics as taught by Andrade.
Claim 19 is rejected similarly as discussed above.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley et al. (2019/0095478) in view of Ortiz et al. (9,336,433) further in view of Andrade et al. (2018/0316571).
Regarding Claim 10, as discussed above, Tankersley essentially discloses the claimed invention but does not explicitly disclose the system of claim 8, wherein the desired characteristic comprises duration. 
However, Andrade et al. (2018/0316571) discloses call duration (paragraphs [0004], [0061]) for filtering and categorizing the data based on the utilization metrics.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided duration in Tankersley in order to categorize the data based on utilization metrics as taught by Andrade.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152